UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7692


ELEAZAR D. TOTTEN,

                Petitioner – Appellant,

          v.

KEITH DAVIS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:14-cv-01358-CMH-IDD)


Submitted:   March 20, 2015                 Decided:   April 2, 2015


Before GREGORY and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eleazar D. Totten, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eleazar     D.     Totten   seeks      to   appeal      the    district      court’s

order dismissing his 28 U.S.C. § 2254 (2012) petition without

prejudice.       The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of   appealability.         28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent     “a       substantial     showing       of       the   denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,        537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Totten has not made the requisite showing.                       Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and       dismiss    the    appeal.         We     dispense     with    oral

argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3